                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                 :     CRIMINAL NO. 18-319-1
                                         :
      v.                                 :
                                         :
DAVID COPES, a/k/a                       :
DAVID HENDERSON-COPES                    :

                                     ORDER

      NOW, this 13th day of November, 2018), upon consideration of the Defendant’s

Motion to Dismiss Count Three (Document No. 9) and the government’s response, it is

ORDERED that the motion is DENIED.




                                               /s/TIMOTHY J. SAVAGE
